Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18,22,24-26 and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallden-Abberton 5004777.
Hallden-Abberton claims (#1,7) a blend of polycarbonate with a glutarimide polymer (ie PMMI). Talc (claim 19) may be included. The glutarimide polymers are made by reacting an amine with a methylmethacrylate polymer (col 4 line 6-17) as is done by applicant.
Also note table XIII, XVIII and XX’s blends of M39 and M50 polycarbonate with glutarimide polymer. M39 and M50 polycarbonates are inherently bisphenol A based polycarbonates (see col 3 line 1-5 of Baron 4034016).

	In regards to applicant’s dependent claims:
If made from polymethylmethacrylate, the glutarimide polymer (col 6 line 1-10) has imide (ie methylmethacrylimide), acid (ie methacrylic acid), anhydride (ie methylmethacrylic anhydride) and ester (ie methyl methacrylate) units preferably without amide groups present.
	Many of the polycarbonate/PMMI blends of the reference have the required acid number for the PMMI. For instance, #98’s 0.798meq/g is 45mgKOH/g; #100’s  0.513meq/g is 29mgKOH/g; #114’s  0.452meq/g is 25mgKOH/g; #168’s  0.63meq/g is 35mgKOH/g.
	The imidization amount in the PMMI should be 50-85% (ie ~50-85wt% methylmethacrylimide units). Given the MW of a methacrylic acid unit (ie 85g/mol), the above mentioned acid numbers would require methacrylic acid + anhydride content in the PMMI to be within applicant’s ranges:  0.798meq/g →6.8%; 0.513meq/g  →4.4%;
0.452meq/g  →3.8%; 0.63meq/g  →5.4%; The remainder of the PMMI would be methylmethacrylate units – easily within the 3-65% claimed by applicant.
Claim 22’s “at least 1.5wt%” includes virtually all possible amounts of PMMI.
	The examples are molded into test buttons for inspection (col 11 line 40).


Claims 16-18,22,24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hallden-Abberton 5004777.
Hallden-Abberton applies as explained above.
While none of Hallden-Abberton’s examples meets all of applicant’s limitations, applicant’s limitations are all suggested by the reference. A blend with all these limitations would at least been considered obvious.

Claims 19-21,23,27,28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Hallden-Abberton 5004777 in view of Volkers 2006/0287422.
Hallden-Abberton applies as explained above. Hallden (#170) exemplifies a 10/90 blend of PMMI/polycarbonate.
Hallden-Abberton does not specify amounts of talc.
Volkers (table 2) produces polycarbonate compositions having 20% talc. 
It would have been obvious to add talc to the cited example in a PC/talc ratio of 80/20. Such a composition would be: 90 parts polycarbonate, 10 parts PMMI and 22.5 parts talc. Normalized to 100 this becomes: 73% polycarbonate, 8% PMMI and 18% talc.
It would have been obvious to select an amount of talc such that the PC/talc ratio is 80/20 as Volkers shows such a ratio produces favorable properties.
	Additionally, Hallden-Abberton teaches (col 9 line 15) that the amount of the PMMI may be as little as 1% in the blend. It would have been obvious to use slightly less PMMI (ie 6%) in the PC/talc/PMMI blend described above.


Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hallden-Abberton 5004777 in view of Volkers 2006/0287422.
Hallden-Abberton applies as explained above.
Hallden-Abberton does not specify his composition is useful for housings.
Volkers (table 2) produces talc filled polycarbonate compositions. These compositions are useful as business machine housings (paragraph 130).
It would have been obvious to produce any common article from Hallden-Abberton’s composition previously known for talc filled polycarbonates.

Applicant's arguments filed 5/26/22 have been fully considered but they are not persuasive. 
Applicant argues that Hallden-Abberton has no examples that meet applicant’s claims and therefore no anticipation rejection is proper.
There is no requirement for an anticipatory reference to contain an example meeting the claims. When the reference teaches a genus, the generic disclosure will anticipate a species if the species can be “at once envisaged” from the disclosure (MPEP2131.02 III.). In the instant situation, the reference is generic to PMMI’s polymeric blending partner as well as generic to the filler. However, the reference contains multiple examples of polycarbonate being blended with the PMMI (examples 98-109;168-171;222) as well as having a claim limited to polycarbonate (#7). There is also a claim (#19) where the filler is limited to talc. Based on these factors, an anticipatory rejection is justified.
Applicant argues that claim 21’s “consisting of” cannot be met as the secondary reference (ie Volkers) requires an acid be present. 
This is not convincing because Volkers is being relied on to provide typical amounts of talc for use in polycarbonates. The primary reference (Hallden-Abberton) does not require the acid. 
Applicant argues that the specification contains data that overcomes any obviousness. 
This is not convincing. The data shows one might expect adding talc to Hallden-Abberton’s PC/PMMI blend to reduce the molecular weight of the PC. However, both Volkers and JP03021664 shows acids counteract the negative effects that talc has on polycarbonates. PMMI contains some acid functionality. One would expect the PMMI’s acid groups to counteract the negative effects that talc has on polycarbonate.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski, can be reached at telephone number 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        6/21/22